Citation Nr: 1011328	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for a skin disorder 
(identified as dermatomyositis), to include as due to Agent 
Orange exposure.  In May 2008, the Veteran testified at a 
Travel Board hearing at the RO.  In June 2008, the Board 
remanded this appeal for further development.  

In a July 2009 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010, the parties (the Veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded. A January 2010 
Court order granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the January 
2010 Court Order.  

The Veteran contends that he has a skin disorder that is 
related to service, to include as due to Agent Orange 
exposure in Korea while serving along the Demilitarized Zone 
(DMZ).  The Veteran had active service from August 1966 to 
May 1968.  His service personnel records indicate that he 
served with the 2nd Battalion, 9th Infantry Division in Korea 
from February 1967 to May 1968.  Thus, he most likely had 
Agent Orange exposure.  

The Veteran's service treatment records indicate that he was 
treated for skin problems on occasions during service.  A 
December 1967 treatment entry noted that the Veteran was seen 
for a rash on the arms and body as well as possibly athlete's 
foot.  He reported that he had a one month history of a rash 
on the right arm and upper inner thighs.  The examiner noted 
that the Veteran had a very slight macular, papular, rash 
over the thighs.  The impression was deferred.  A January 
1968 entry noted that the Veteran complained of a swollen 
rash between the legs.  It was noted that he also had an 
infected abrasion of the right 5th knuckle.  No diagnoses 
were provided.  The objective April 1968 separation 
examination report included a notation that the Veteran's 
skin and lymphatics were normal.  An actual chronic skin 
disorder was not diagnosed during the Veteran's period of 
service.  

Post-service private and VA treatment records show treatment 
for disorders including dermatomyositis.  For example, a July 
1976 VA hospital summary related diagnoses including 
dermatomyositis.  

Additionally, the Board also observes that May 2004, August 
2004, and November 2007 statements from J. D'Angelo, M.D., 
essentially indicated that the Veteran's dermatomyositis may 
have been caused by his exposure to Agent Orange while 
serving in Korea.  

The Board also observes that the Veteran was afforded VA 
examinations in this matter that addressed the etiology of 
his claimed skin disorder.  

A September 2004 VA orthopedic examination report noted that 
the Veteran's records for review included his claims folder.  
As to diagnoses, the examiner indicated that for joint and 
muscle (apparently pain), the diagnosis was dermatomyositis, 
also referred to as peripheral neuritis.  The examiner 
referred to a medical treatise.  The examiner commented that 
according to the Veteran's claims file, in 1976, he had a 
muscle biopsy, which showed myositis and vasculitis as well 
as a macular papular rash on his chest.  It was noted that 
the Veteran was diagnosed as having both dermatomyositis and 
an inferior lateral wall myocardial infarction at that time.  
The examiner indicated that it was of note that the Veteran 
had a macular papular rash on his arms in December 1967 that 
was similar and which recurred nine years later and likely 
represented the form thrust of dermatomyositis.  The examiner 
also listed separate diagnoses of dermatomyositis with 
myalgia, arthralgia, and dyspnea.  The examiner discussed 
several medical treatises.  The examiner indicated that the 
Veteran was first symptomatic for such disorder during 
service and that "it [was] as likely as not that his 
dermatomyositis [was] due both to a genetic predisposition 
and to environmental toxin exposure."  

A July 2005 statement from a VA physician indicated that the 
Veteran had a macular, papular, rash in November 1967 and 
that such pattern was not consistent with morphea which was 
the precursor skin lesion characteristic of dermatomyositis.  

A November 2008 VA skin diseases examination report noted 
that the Veteran's claims file was reviewed.  As to a history 
of the present illness, the examiner reported that the 
Veteran apparently indicated that the onset of the skin 
disorder started in service and that the course of the skin 
disorder was intermittent.  The examiner indicated that the 
Veteran, at present, did not have any skin lotion or any skin 
ointment.  The examiner stated that the Veteran had not had 
any skin treatment for the previous twelve months and that 
the percentage of the exposed area affected was 0 percent.  
The examiner reported that the percentage of the Veteran's 
entire body that was affected by a skin disorder was also 0 
percent.  The examiner indicated that the Veteran had no 
scarring, disfigurement, or acne.  The examiner commented 
that the Veteran's claims folder had been reviewed and that 
the November 2007 statement from his local medical doctor had 
been noted.  The examiner stated that the Veteran described 
facial skin rashes intermittently, but that the examination 
showed no visible rashes on his face, extremities, or on his 
trunk.  The examiner indicated that there was no currently 
diagnosed skin disorder and that there was no etiological 
relationship to the Veteran's period of service.  The 
examiner stated that "it [was] less likely as not that the 
Veteran's skin disorder [was] etiologically related to the 
Veteran's period of service, including the skin problem 
during service."   

The Board observes that the January 2010 joint motion (noted 
above in the INTRODUCTION) found that the Board erred in its 
analysis of whether the Veteran had a current skin disability 
(the Board had concluded that the Veteran did not have a 
current skin disorder).  The joint motion specifically 
indicated that, upon remand, the Board should reassess the 
evidence of record and revisit the issue of whether the 
Veteran had a current skin disorder.  The joint motion stated 
that the "current disability" requirement for service 
connection was satisfied if a claimant had a disability at 
any time during the pendency of a claim, even if the 
disability resolves prior the adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the joint motion indicated that a June 2008 
Board remand (also noted above in the INTRODUCTION), 
requested, partly, that the VA examiner comment on the 
opinions provided by the Veteran's private physician (Dr. 
D'Angelo).  The joint motion reported that the an examiner 
pursuant to the November 2008 VA skin diseases examination 
report (noted above) cited to a November 2007 statement from 
a private physician, but did not appear to specifically 
address the physician's opinions.  The Board also notes that 
the VA examiner at the November 2008 VA skin diseases 
examination did not specifically address whether any current 
skin disability is related to any possible Agent Orange 
exposure the Veteran had in Korea.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Since the January 2010 Order from the Court returned this 
matter to the Board "for compliance with the instructions in 
the joint motion", the Board now remands the matter for 
another VA examination, to obtain responsive etiological 
opinions, following a review of the entire claims folder, as 
to the Veteran's claim for service connection for a skin 
disorder, to include as due to Agent Orange exposure.  Such 
an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for skin problem since March 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
March 2008 should be obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed skin disorder, to include as 
secondary to Agent Orange exposure.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should diagnose all current skin 
disorders, to include all skin disorders 
shown since the Veteran's claim in June 
2004.  

Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at likely as not (50 percent or greater 
probability) that any current diagnosed 
skin disorder, including dermatomyositis, 
is etiologically related to any aspect of 
the Veteran's period of service - 
including the skin problems noted during 
service.  The examiner should 
specifically indicate whether any current 
diagnosed skin disorders are related to 
any possible Agent Orange exposure the 
Veteran had in Korea.  The examiner 
should also specifically comment on and 
discuss the medical opinions provided by 
Dr. D'Angelo.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a skin disorder, to include as due to 
Agent Orange exposure.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


